DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2442738A, hereinafter referred to as GB’738, in view of JP2004293466, hereinafter referred to as JP’466 (applicant’s provided translation will be used).
Claim 1 teaches a dry pump that comprises a plurality of stators and a rotor. The rotor exhausting the gas while compressing the gas in cooperation with the plurality of stators is considered to be intended usage, as this is what rotors do. It teaches a diluent gas path formed on at least one of the plurality of stators, the diluent gas path having an inlet and outlet. It also teaches a control valve positioned between the outlet of the diluent gas path and either a gas outlet port of the dry pump or a gas exhaust pipe connected to the gas outlet port. Claim 1 teaches that the inlet and outlet are both on the exterior of the dry pump and are attached to one stator. 
Claim 2 teaches the introduction of the diluent gas into the gas outlet port or the gas exhaust pipe heats the gas to a certain temperature. This is considered to be intended usage.
Claim 7 teaches a part of the diluent gas is exhausted through the gas outlet port of the dry pump.
Claim 9 teaches the outlet port of the diluent gas path is upstream of an inlet port through which the diluent gas is introduced into the pump chamber.
Claim 10 teaches the diluent gas is introduced into a final chamber of the pump chamber.
Claim 11 teaches the diluent gas is nitrogen gas (N2).
Claim 12 teaches the introduction of the diluent gas to the diluent gas inlet is controlled by a control device. 
Referring to claim 1, GB’738 teaches in figures 2-7 a pump 200 with a plurality of stators (reference numbers 210/212/214/216/218/220 shown in figure 5) each having a pump chamber 230/232/234/236/238. There is a rotor assembly with one or two rotors within each pumping chamber (page 14 lines 9-21). There is a diluent gas path (called barrier fluid) from source 262 sent into the stators. The path it takes from 260 through the stators and the channels 222/224/226/228 are considered to be the diluent gas path that is in stators. The inlet would be considered the path from the source 262. The outlet is considered to be 265 in figure 5 and 266 in figure 6. 
GB’738 does not explicitly teach the inlet and outlet for the diluent gas path that are on the one stator. GB’738 does show in figures 2-7 that the gas path starts at the outside and exits outside the device 200.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the inlet and outlet at a desired position such as one stator since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
GB’738 does not explicitly teach there being a control valve positioned between the outlet of the diluent gas path and either a gas outlet port of the dry pump or a gas exhaust pipe connected to the gas outlet port. GB’738 teaches in page 17 lines 28 to page 18 line 1 that a control valve can be used to control evacuation of the fluid to a desired pressure.
JP’466 teaches in figure 1 an analogous device having rotors 25/26/27/28/29 within a housing 11 having a purge gas line 32. JP’466 teaches having a shutoff valve 31 and pressure reducing valve 30. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a shutoff valve in the diluent gas line as taught by GB’738 and JP’466 as this is important to control the pressure and supply of the diluent gas (purge gas). JP’466 teaches this in page 10 [0032].
Referring to the location of the control valve, this is determined to be an obvious relocation of parts. Since GB’738 teaches in figure 6 the diluent gas exiting at 266 which leads into the pump outlet 270, it would be obvious to one of ordinary skill before the effective filing date of the invention to also be able to control how much diluent gas is entering the pump outlet as GB’738 teaches wanting to control the pressures of the outlets and JP’466 teaches controlling the purge gas before combining it with the system gas.
Referring to claim 2, GB’738 teaches in page 15 lines 17-25 teaches the diluent gas is introduced into a pump chamber of the dry pump. GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet. The limitation of the gas being heated to a temperature of not less than a value for preventing a deposition of a reaction product is considered to be intended usage as the prior art teaches the structure of claim 1. This limitation would also be obvious if the gases were different temperatures. Combining a hot gas with a colder gas would result in the cooler gas being heated. GB’738 teaches a path in the stator for the diluent gas next to the rotors. Since the pump is working on a fluid, if the fluid is a different temperature than the diluent gas, it would be obvious for heat exchange to occur, such as the gas being heated to a temperature of not less than a value for preventing a deposition of a reaction product.
Referring to claim 7, GB’738 teaches in page 15 lines 17-25 that a part of the diluent gas is exhausted through the gas outlet port of the dry pump. GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet.
Referring to claim 8, GB’738 teaches in page 15 lines 17-25 teaches the diluent gas is introduced into a pump chamber of the dry pump. GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet.
Referring to claim 9, GB’738 teaches the outlet port of the diluent gas path is upstream of an inlet port through which the diluent gas is introduced into the pump chamber. GB’738 teaches in figure 5 the diluent gas outlet is 265 and in figure 7 it is 266. Since it also teaches some of the barrier gas can leak into the pump and the pumping chambers (such as at 258), this would meet the limitation as the outlet port of the diluent gas path (265/266) is upstream from where the diluent gas is introduced into the pump chamber (258).
Referring to claim 10, GB’738 teaches in page 15 lines 17-25 teaches the diluent gas is introduced into the final pump chamber of the dry pump (238, right most one). GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet.
Referring to claim 11, GB’738 teaches in page 4 lines 25-27 that the barrier fluid can be a purge gas of nitrogen.
Referring to claim 12, JP’499 teaches having a shutoff valve 31 and pressure reducing valve 30 for the introduction of the purge gas into the system.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant argument #1:
Applicant argues for the new limitation of the diluent gas inlet and outlet being on the exterior of the dry pump and connected to one stator. 
Applicant argues that JP’466 does not show a diluent gas exhaust port on the exterior of a pump.

Examiner response #1:
Examiner has addressed this in the rejection above. The relocation of parts is considered to be obvious.
Referring to the argument against JP’466, a connection port can be considered part 32 in the figure, which is outside the device.

Applicant argument #2: 
Applicant argues that the combination of references do not show or suggest a control valve that controls a flow rate of the diluent gas. JP’466 shows an on/off valve but does not show a control valve that controls a flow rate of gas.
Examiner’s response #2: 
Examiner argues that an on/off valve does control a flow rate. Even if it only controls a flow rate of 100% and 0%, that is still considered to read upon the limitation of controlling the gas flow rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/28/2022